           Case 1:06-cr-00172-LTS Document 339 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 06 CR 172 - LTS

FNU LNU a/k/a CRUZ MANUEL RAMOS,

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The resentencing hearing in this case is scheduled to proceed on Tuesday January

26, 2021, at 9:45 a.m. in Courtroom 24B. The parties’ attention is directed to the attached

information regarding Courthouse entry and COVID-19 test reporting protocols.

                 The parties are directed to email Chambers at

SwainNYSDCorresp@nysd.uscourts.gov any further documents they would like the Court to

consider during or in connection with the sentencing proceeding at least 24 hours in advance of

the proceeding. No hard copy documents will be accepted in the courtroom.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code #3756. Persons granted

remote access to proceedings are reminded of the general prohibition against photographing,

recording, and rebroadcasting of court proceedings. Violation of these prohibitions may result in

sanctions, including removal of court issued media credentials, restricted entry to future




RAMOS - SCHEDULING ORDER                                   VERSION JANUARY 21, 2021                1
          Case 1:06-cr-00172-LTS Document 339 Filed 01/21/21 Page 2 of 2




hearings, denial of entry to future hearings, or any other sanctions deemed necessary by the

court.



         SO ORDERED.

Dated: New York, New York
       January 21, 2021

                                                            __/s/ Laura Taylor Swain_________
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




RAMOS - SCHEDULING ORDER                         VERSION JANUARY 21, 2021                      2
